United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
D.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Toni Dimas, for the appellant
Office of Solicitor, for the Director

Docket No. 13-38
Issued: August 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On October 5, 2012 appellant, through his representative, filed a timely appeal of an
August 15, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly determined that appellant’s loss of wage-earning
capacity (LWEC) was represented by the constructed position of surveillance system monitor.
On appeal, appellant’s counsel contended that the position of surveillance system monitor
did not represent appellant’s LWEC as the position was not available in his commuting area, not
within his medical restrictions and he did not have the appropriate training for the position. He
also argued that the evidence did not substantiate the wage used in making the determination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, then a 51-year-old flat sorter clerk, has an accepted disease claim based on
repetitive loading, pulling and lifting mail tubs. On February 9, 2006 OWCP accepted his claim
for unspecified disorder of the left shoulder bursae tendons. It also accepted sprain of the left
shoulder and left rotator cuff tear. On August 4, 2006 Dr. Larry Kjeldgaard, an osteopathic
surgeon, performed an arthroscopy of the left shoulder, subacromial decompression and insertion
of pain pump catheter. On September 1, 2006 he performed a left total shoulder bipolar
replacement arthroplasty with insertion of interarticular pain pump. On March 24, 2007
appellant returned to work at the employing establishment in a limited-duty position.
By decision dated March 5, 2008, OWCP determined that appellant’s actual wages fairly
and reasonably represented his LWEC and reduced his monetary benefits to zero. On June 11,
2008 it issued a schedule award for a 22 percent loss of use of the left arm extremity.
On February 27, 2010 OWCP withdrew appellant’s limited duty and on March 4, 2010
appellant filed a notice of recurrence. On the claim form, the employing establishment noted
that he fell under the National Reassessment Program (NRP) and that it was unable to
accommodate his medical restrictions.
On April 12, 2010 OWCP accepted appellant’s recurrence of disability as of
February 27, 2010. In a May 10, 2010 decision, it determined that the March 5, 2008 LWEC
was modified as the position he held was a “make work” position. OWCP returned appellant to
the compensation rolls in receipt of total disability.
In a May 12, 2010 report, Dr. Christopher Mann, an osteopath, stated that appellant could
not do continuous lifting or carrying, but could lift 10 to 20 pounds intermittently. Appellant
could not use his left arm at all. Dr. Mann noted that he could perform intermittent sitting of one
to four hours a day; intermittent standing, bending and stooping one to three hours a day;
intermittent walking, kneeling and twisting for one to two hours a day; intermittent pushing and
pulling with right arm only for one to two hours a day; simple grasping with right arm only for
one to four hours a day; and fine manipulation and reaching above shoulder for one to two hours
a day. He also prohibited operating machinery.
On May 14, 2010 OWCP referred appellant for vocational rehabilitation. In a June 9,
2010 initial vocational assessment report, the counselor evaluated appellant’s educational and
work history, his medical and disability-related information and transferable skills. He noted
that, in addition to working for the employing establishment, appellant had worked as a
construction worker from 1984 to 1985 and from 1974 to 1978 as a machine operator for the
Marine Corps at a Naval weapons station and nuclear station, monitoring the facility to ensure
only authorized personnel entered to the facilities.
On August 2, 2010 the vocational rehabilitation counselor listed jobs that were suitable
for appellant, including that of surveillance system monitor, referencing the Department of
Labor’s Dictionary of Occupational Titles (DOT) 379.367-010. The duties of this position were
listed as observing television screens that transmit, in sequence, views of transportation facility
sites; pushing hold button to maintain surveillance of location where an incident is developing;

2

telephoning police or other designated agency to notify authorities of the location of the
disruptive activity; and adjusting monitor controls when required. This job was listed as
sedentary with no climbing, stooping, kneeling, reaching, handling or fingering. The strength
level was listed as sedentary, which involved occasional lifting of up to 10 pounds. The
counselor noted that the position required a short demonstration of about 30 days. He noted that
appellant had a work history as a mail processor for 25 years and previously monitored the
employing establishment facility after his injury in modified duty. The counselor also noted that
appellant had experience working with people and was able to operate office machines with his
right upper extremity. This position description was updated by the vocational counselor on
October 12, 2011. The vocational counselor noted that nine employers in appellant’s commuting
area were hiring. He found that appellant was capable of earning $313.60 a week based on the
SkillTran Program on that date.
On December 6, 2011 OWCP proposed reducing appellant’s monetary compensation
based on his capacity to earn wages as a surveillance system monitor at the rate of $313.60 a
week, which it determined was the entry-level wage for this position.
The rehabilitation counselor submitted an updated employment survey dated
January 31, 2012. He found that appellant could earn up to $314.00 a week as a surveillance
system monitor. The rehabilitation counselor based on the Bureau of Labor Statistics statewide
search figures of May 17, 2011. This salary was based on the average wages for the lowest 10
percent of positions performing surveillance system monitor work. The rehabilitation counselor
noted that six employers in the commuting area informed him that they were hiring and three
were not hiring.
By decision dated February 10, 2012, OWCP reduced appellant’s monetary
compensation finding that he was able to work as a surveillance system monitor earning $313.60
a week. This resulted in a 30 percent wage-earning capacity.
On March 8, 2012 appellant requested review of the written record by an OWCP hearing
representative.
In a June 4, 2012 report, Dr. Mann noted that appellant had permanent left shoulder
restrictions of 20 pounds lifting, 4 hours grasping with the left shoulder and no overhead
reaching.
By decision dated August 15, 2012, OWCP’s hearing representative affirmed the
decision of February 10, 2012.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of proving that the
disability has ceased or lessened in order to justify termination or modification of compensation

3

benefits.2 Its burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.3
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent his or her wageearning capacity or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regards to the nature of the injury, his or her degree of physical impairment,
his or her usual employment, his or her age, his or her qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect his or
her wage-earning capacity in her disabled condition.4
OWCP procedure instructs that, in cases where a claimant has undergone vocational
rehabilitation, the vocational counselor will submit a final report to the vocation rehabilitation
specialist summarizing why vocational rehabilitation was unsuccessful and listing two or three
jobs which are medically and vocationally suitable for the claimant. Where no vocational
rehabilitation services are provided, the vocational rehabilitation specialist will have provided
this report. Included will be the corresponding job numbers from DOT (or OWCP specified
equivalent) and pay ranges in the relevant geographical area.5 Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Shadrick6 decision will result in the percentage of the employee’s LWEC.
In determining an employee’s wage-earning capacity based on a position defined suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from post-injury or subsequently acquired conditions. Any incapacity to perform the
duties of the selected positions resulting from subsequently acquired conditions is immaterial to
the LWEC that can be attributed to the accepted employment injury and for which appellant may
receive compensation.7 Additionally, the job selected for determining wage-earning capacity
must be a job reasonably available in the general labor market in the commuting area in which
the employee lives.8

2

Bettye F. Wade, 37 ECAB 556 (1986); Ella M. Gardner, 36 ECAB 238 (1984).

3

See Del K. Rykert, 40 ECAB 284 (1988).

4

5 U.S.C. § 8115(a); see Pope D. Cox, 39 ECAB 143 (1988).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8 (October 2009).
6

Albert C. Shadrick, 5 ECAB 376 (1953); codified at 20 C.F.R. § 10.403(d)-(e).

7

James Henderson, Jr., 51 ECAB 268 (2000).

8

Albert L. Poe, 37 ECAB 684 (1986); David Smith, 34 ECAB 409 (1982).

4

ANALYSIS
OWCP accepted appellant’s claim for an unspecified disorder of the left shoulder bursae
tendons, sprain of the left shoulder and a left rotator cuff. On March 24, 2007 appellant returned
to work with the employing establishment in a limited-duty position. In a March 5, 2008
decision, OWCP determined that appellant’s actual wages fairly and reasonably represented his
wage-earning capacity and reduced his compensation benefits to zero. On February 27, 2010 the
employing establishment withdrew appellant’s limited duty under NRP as it could not
accommodate his physical restrictions available. On April 12, 2010 OWCP accepted appellant’s
claim for a recurrence of disability as of February 27, 2010. Appellant received compensation
on the periodic rolls for total disability. FECA Bulletin 09-05 provides that under NRP, when
placement with the previous employer is not a reasonable option, other disability management
efforts must be pursued with actions leading to a vocational referral. Once work tolerance
limitations are received that represent the weight of the medial evidence, a referral to vocational
rehabilitation should be made.9 FECA Pursuant to Bulletin 09-05, when an individual is
impacted by NRP and returned to the periodic rolls, if total disability is not medically established
but a partial capacity for work is defined through physical work restrictions, a constructed
LWEC will be issued.
On May 12, 2010 Dr. Mann advised that appellant was not totally disabled. Appellant
could lift and carry 10 to 20 pounds intermittently. He was restricted to intermittent sitting of
one to four hours a day; intermittent standing, bending and stooping one to three hours a day;
intermittent walking, kneeling for one to two hours a day; simple grasping with right arm only
for one to four hours a day; and fine manipulation and reaching above the shoulder for one to
two hours a day. In a June 4, 2012 update, Dr. Mann noted that appellant had permanent
restrictions on the left shoulder of up to 20 pounds lifting, four hours grasping and no overhead
reaching.
On October 12, 2011 the rehabilitation counselor identified the surveillance system
monitor position as a position that conformed to appellant’s restrictions, employment history,
education and skills. The position was listed as sedentary and did not require lifting over 10
pounds with no stooping or climbing. The counselor noted that appellant met the requirements
of specific vocational preparation. Further, the job was available in sufficient numbers so as to
make it reasonably available to claimant in his commuting area. He documented openings in the
area in multiple reports. The average weekly wage was determined to be $313.60 based on
review of statewide labor statistics.
The Board finds that OWCP considered the proper factors, such as vocational training
and availability the surveillance system monitor position, to determine that the position
represented appellant’s wage-earning capacity. The position was within the restrictions as set
forth by Dr. Mann. OWCP followed the established procedures under the Shadrick10 decision in
calculating appellant’s LWEC. The Board finds that OWCP properly determined that appellant
was medically and vocationally capable of working in the position of surveillance system
9

Id. at I.A.8.

10

Supra at n.6.

5

monitor. It properly adjusted appellant’s monetary compensation to reflect his capacity to earn
wages in the constructed position.
On appeal, appellant’s counsel contends that the employers selected by the vocational
counselor were not actually available. The vocational counselor found that numerous positions
as a surveillance monitor were available. OWCP is not obligated to actually secure a job for the
claimant; it must only present evidence that the selected position is performed in sufficient
numbers in the geographical area so as to be reasonably available.11 The Board gives great
weight to the vocational specialist’s expert opinion. Appellant’s counsel’s argument that the
position was not within appellant’s work restrictions is without merit. The position is sedentary
and Dr. Mann’s reports document that appellant could perform work with his right hand and not
exceed the restrictions set for his left shoulder. He also contends that the surveillance position
would require appellant to do more than monitor video cameras and was subject to greater
physical demands. Counsel also contended that the majority of workers doing surveillance-type
security work require greater skills and experience than listed by the vocational counselor. He
did not submit any evidence to support his contentions. As to the wages of the position, the
counselor determined that appellant could earn $313.60 a week based on SkillTran. The wage
information was supported by the Bureau of Labor Statistics for the State of Texas which, as
noted by the counselor, was $314.00 a week. The counselor noted that for appellant’s
commuting area, wages were higher, with the bottom 10 percent of the surveillance monitor
positions paying $347.00 per week. Accordingly, the Board finds that the record supports the
determination that appellant has the capacity to earn $313.60 a week as found.
Appellant may request a modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s LWEC was represented
by the constructed position of surveillance-system monitor.

11

C.G., Docket No. 13-808 (issued July 2, 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 15, 2012 is affirmed.
Issued: August 28, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

